Citation Nr: 1534287	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  07-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for carcinoma of the bladder, involving the distal right ureter and non-functioning kidney, to include as the result of in-service exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  His service in the Republic of Vietnam is reflected in his service records. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In August 2011, the Board remanded this claim for additional development.  In November 2013, the Board denied service connection for bladder cancer.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a Joint Motion for Partial Remand (JMR) in which the parties agreed that a September 2011 VA opinion, on which the Board relied in its denial, was inadequate.  As such, the issue was remanded to the Board for additional action.

In March 2015, the Board requested an opinion from a specialist in the employ of the Veterans Health Administration (VHA).  That opinion was authored in June 2015, and it has been associated with the record.  


FINDINGS OF FACT

The most probative medical evidence of record indicates that exposure to arsenic-laced herbicides during the Veteran's period of active service led to the onset of bladder cancer.


CONCLUSION OF LAW

Bladder cancer is related to the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran has claimed that his bladder cancer is the result of exposure to herbicides during his period of active service in the Republic of Vietnam.  Specifically, he submitted studies indicating that exposure to arsenic, contained in some herbicides, can cause bladder cancer.

To that end, To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted in the November 2013 Board decision, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  The diseases presumed to be caused by herbicide exposure include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010). 

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32395, 32397-32398 (June 12, 2007).  This finding is based on scientific studies which have been reviewed and evaluated by the National Academy of Sciences (NAS).  See id.; 
see also Notice on Health Outcomes Not Associated with Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 81332, 81333 (December 27, 2010).  
Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Here, the Veteran was diagnosed with bladder cancer, involving the distal right ureter, and a non-functioning kidney in April 2006.  Private records show that he underwent a radical excision of the urinary bladder with right adrenalectomy, nephrectomy, ureterectomy, and prostatectomy in April and May 2006.  Records further demonstrate that the Veteran underwent a cystourethscopy with TURBT of the large bladder in April 2006.  He had presented one week prior with painless gross hematuria.  He reported having experienced intermittent hematuria for more than three years.  In May 2006, he was found to have high-grade, invasive transitional cell carcinoma of the bladder involving the distal right ureter and nonfunctioning kidney.  He underwent a right nephroureterectomy, cystoprostatectomy, bilateral pelvic lymph node dissection, incidental appendectomy, and ileal conduit urinary diversion.  A surgical pathology report dated in May 2006 indicated that the prostate showed hyperplasia.

In support of his claim, the Veteran submitted a Wikipedia article which states that Agent Blue, one of the herbicides used in Vietnam, was comprised of "two arsenic-containing compounds."  He also submitted an internet article from the Mayo Clinic which states that exposure to certain chemicals, including arsenic, may increase the risk of developing bladder cancer.  The JMR added that one authority referenced by the Wikipedia article, a report by Sandia Research Lab (operated by the U.S. Department of Energy), noted various studies which found a correlation between arsenic and bladder cancer.

A September 2011 VA examination report found that there was no evidence in the medical literature to support herbicide exposure as a cause of bladder cancer.  The examiner noted that the claims file had been reviewed, and that the condition was less likely than not incurred or caused by the claimed in-service injury, event or illness.  Per the examiner, medical literature indicated that approximately two-thirds of cases of urothelial cancer in men were caused by cigarette smoking, and that according to the VA examination in September 2006, the Veteran was a smoker until 1971 (smoking 1 1/2 packs per day).  It was further noted that there was no evidence in the literature to support herbicide exposure as a cause of bladder cancer.  The examiner noted that, although the prostate was removed during the initial surgery, pathology report revealed hyperplasia but no cancer.  Therefore, it was less likely than not that bladder cancer involving the distal right ureter and non-functioning kidney was related to conceded herbicide exposure. 

However, because the articles cited by the Veteran appeared to present at least some evidence in the medical literature to support such a link, the JMR indicated that the VA opinion was of limited probative value.  

As noted in the preceding section, a VHA specialist authored an opinion in June 2015.  She noted that the risk factors for bladder cancer included smoking, increasing age (median age of diagnosis in men is 69), chronic bladder inflammation, diabetic medication, exposure to certain chemicals/toxins (including arsenic), family history, and others.  She also noted evidence from several epidemiologic studies to support a link between arsenic exposure and an increased risk of bladder cancer.  

As to the Veteran's case, she found that he did not have other significant risk factors for bladder cancer aside from herbicide exposure.  For example, his exposure to tobacco was relatively short (1.5 packs per day for seven years, quit in 1971), and he did not have a family history of bladder inflammation or cancer.  The Veteran did carry a diagnosis for diabetes for which he was treated with medication, but the examiner indicated that the link between this medication and bladder cancer remains an ongoing study.  Despite the fact that bladder cancer is not a disorder which is presumptively-associated with herbicide exposure, she took into account that the Veteran may have been exposed to herbicides other than Agent Orange, some of which contained arsenic.  As the link between arsenic exposure and the increased risk of bladder cancer was well-established, she found that it was at least as likely as not that the Veteran's condition was related to his presumed exposure to arsenic-containing herbicides during his period of active service. 

While VA could undertake additional development to clarify whether the Veteran was specifically exposed to Agent Blue, or delve into whether the Veteran had confirmed, in-service arsonic exposure, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board concludes that grant of service connection for bladder cancer is warranted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would be harmless error. 









ORDER


Entitlement to service connection for carcinoma of the bladder, involving the distal right ureter and non-functioning kidney, is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


